Citation Nr: 1717330	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-12 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression, to include the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to an effective date earlier than October 10, 2012 for the grant of service connection for PTSD and assignment of a 70 percent rating for PTSD with depression.

3.  Entitlement to service connection for a heart disability to include ischemic heart disease to include as due to claimed inservice herbicide exposure.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

J.Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June1960 to July 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a November 2013 decision, the RO granted service connection for PTSD and assigned a 50 percent rating effective October 10, 2012.

In an August 2014 rating decision, the RO denied service connection for ischemic heart disease.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue has been recharacterized on the front page of this decision

In a December 2015 rating decision, the RO increased the disability rating for PTSD to 70 percent effective October 10, 2012.  The Court has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.  In addition, the Court has held that a claim for a TDIU is part of a higher rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter has been raised; thus it is part of the current appeal.

The Board recognizes that the supplemental statement of the case did not list the matter of an effective date earlier than October 10, 2012 for service connection for PTSD, but it did consider that matter in the substance of that document and the Veteran had indicated that he was seeking an earlier effective date to that effect

The issue of service connection for a heart disability to include ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, PTSD resulted in occupational and social impairment, with deficiencies in most areas, but not total occupational and social impairment.

2.  For the entire appeal period, the Veteran meets the schedular criteria for TDIU and the Veteran's service-connected PTSD with depression disabilities precluded him from securing or following a substantially gainful occupation.

3.  The Veteran's original claim of entitlement to service connection for PTSD and depression disability was received on October 10, 2012; there was no formal claim, informal claim, or written intent to file a claim of service connection for PTSD with depression prior to October 10, 2012.


CONCLUSIONS OF LAW

1.  For the appeal period, the criteria for an initial rating in excess of 70 percent for PTSD, are not met.  38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  For the entire appeal period, the Veteran was individually unemployable by reason of his service-connected PTSD with depression disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).

3.  The legal criteria for an effective date earlier than October 10, 2012, for the award of service connection for PTSD and depression and the assigned 70 percent rating have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a December 2012 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for PTSD, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

With regard to the TDIU, that matter is being granted.  With regard to the effective date matters, those are also "downstream" issues in that they arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.159(c), 19.29; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Higher Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are not warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that the Veteran's psychiatric disabilities evaluated under Diagnostic Code 9411 and are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Veteran was psychiatrically evaluated by VA in April 2013.  At that time, he expressed that he did not understand why his memories and dreams were coming back to him after so many years.  He said he used to have bouts of severe depression, felt that he managed to "shake it off," but said this had been coming back for the last 7-8 years.  The Veteran reported having "anger," but was not sure of where this came from.  He felt "disappointed" by rude people, people who did not "understand" what he went through.  He endorsed "avoidance" of reminders of service-time including barbecues.  He did not like to be around people, which was why he chose to get into the trucking business after leaving the service in the 1960's.  He sleep was interrupted and he might wake up 5-6 times per night for a couple of times per month.  Other nights, he was able to sleep through the night.  He said that he would wake up sweating and remembered war trauma.  He reported that the thoughts of the "bad dream" went away by the time he got dressed, but he was worried that thoughts of these were going to start lingering and affect his mood for the day.  He denied having mania.  With regard to social and occupational functioning, he indicated that he had been married multiple times and also had engaged in fights at the job (years ago).  He denied ever seeking help in past.  Had never used psychotropics.  He had not been hospitalized:  In the past, he had put two people in the hospital because they walked up behind him.  He reported some remote violence.  With regard to family/social relationships, he said that he had one good friend and could confide in his girlfriend.  He had a problem with young people being rude and "into themselves."  He preferred to "be alone" and was not sure whether he wanted to improve social relations/connectedness.  He reported occupational interpersonal conflicts leading to physical altercations on several occasions, mostly in the 1960s and 1970s while he was working as a trucker.  He was currently retired.  For 30 years, he worked for a large winery; trucking in the 1960s and 1970s; he also worked in candy manufacturing.  

The Veteran was afforded a VA examination in August 2013.  The examiner opined that PTSD with depression was related to service.  It was noted that the Veteran had been married 5 times, had 2 children (1 son age 44, l daughter age 41 and 14 grandchildren), and was currently in a long term relationship with his significant other for 13 years.  He reported his current relationship was very good and he worked hard to not "create chaos" which is what he reported he did in his marriages.  He had limited contact with his children, although he would like to be closer to them.  He noted that he does not trust people and really only trusted his girlfriend.  The Veteran stated he had no friends and spent his free time working (contracts/driving cars for dealers and working on the Salinas Air Show).  The Veteran described his stressors.  On examination, the Veteran was well groomed and made appropriate eye contact.  He appeared open and was friendly throughout the evaluation.  The examiner concluded that he met the criteria for a PTSD diagnosis.  With regard to symptoms, the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  With regard to other symptoms, it was noted that the Veteran could not sleep in the same bed with his girlfriend because he lashed out in his sleep.  Further, he indicated that although he slept well 2-3 nights per week, the other nights he would awakens 4-5 times, often due to sweating and nightmares.  He also noted that he could not smell or eat fried meat because the smell reminded him of the burning bodies in service.  

In October 2013, a medical addendum was obtained.  It was noted that a diagnosis of PTSD was made on the August 2013 examination.  The examiner indicated that it was at least as likely as not that his current diagnosis of PTSD was related to his complaint of "Depression or Excessive Worry" on an inservice examination.  

In March 2016, a private vocational assessment was provided.  The examiner reviewed the record.  The Veteran reported having work absences in the past. The examiner indicated that the Veteran would likely exceed the acceptable number of absences due to emotional symptoms impacting his concentration and persistence at a work task.  She opined that the Veteran had an emotional condition which was severe.  The major area of limitations appeared to be mental activity involved in sustaining work, which was extremely limiting for the Veteran.  In the most recent evaluation in the VA outpatient records, the examiner indicated that there were impairments in occupational options which could be sustained by the Veteran and that he had occupational and social impairment with reduced reliability and productivity.  The Veteran had a documented history of mental health symptomology Including anxiety with his condition rated as being severe in nature with a GAF score as low as 51.  The examiner opined that the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service connected PTSD and the record supported this finding as far back as the date of filing of his claim.  The examiner referred to an April 2015 VA report that indicated that the Veteran had PTSD symptoms including suicidal ideation, hallucinations, sleep impairment, disturbances of motivation and mood, exaggerated startle response, sense of foreshortened future, mild memory loss, difficulty establishing and maintaining relationships, difficulty concentrating, irritability and hypervigilance.  It was noted that literature showed the higher unemployment with PTSD, related to the presence of a sense of foreshortened future.  It was indicated that the Veteran would have difficulty with concentration 3 or more times per month, be absent 3 or more times per month and need to leave work early due to symptoms 3 or more times per month.  The Veteran also would have more than one episode per month where he would display anger or irritability in the work place, but would not actually become violent.  The Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  That level of impairment was consistent with a 70 percent rating.  

Likewise, when he was examined by VA in February 2017, the examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, again consistent with a 70 percent rating.  

The examiner indicated that the Veteran had married his girlfriend in October 2015.  They had been together for 17 years.  He called her his best friend and described their relationship as "amazing."  She lived away from home to care for her mother and she came home to be with him for several days at a time.  They slept in separate rooms because he acted out his dreams.  He had a son, daughter, and step-daughter.  His relationships with them were very distant.  He had one cousin who he kept in contact with.  He had acquaintances who lived in his town, but he did not spend time with them or feel like he could rely on them for social support.  He mainly socialized with his wife.  For leisure, he was involved in the Salinas Air Show, once per year.  The Veteran reported he worked for many years as a trouble shooter at a winery for 30 years, solving problems and fixing the facilities (e.g. electrical, mechanical).  In the past, he worked in production, but there were too many people in that setting.  He was the most senior staff member and could pick ideal hours.  He worked days, and was able to avoid people for the most part in the later years, which he appreciated.  He felt well respected at the company.  He got along with the people he worked with directly, but he had difficulty getting along with others.  He reported being one of the best employees and having the best attendance.  He stated he wanted to retire, but his employer convinced him to stay on for another 5 years.  Eventually, he retired in 2004.  After retiring from that winery, another winery called him and he worked there until 2006.  He explained the boss was overbearing, and it was difficult getting along with him, so he quit.  After that, he tried fill-in part-time work.  He drove for a dealership for 3.5 years, up until 2014.  He stated he quit because he was too frustrated by road rage.  He indicated he stopped taking jobs after his surgery, and although they had called him to go back to work, he has been putting it off because he did not think he could deal with it any more.  He volunteered at the Salinas Air Show, parking and handling air craft.  He did the event once per year, for three days at a time.  He indicated he could handle the large crowds there because it was time-limited, and his wife noted that he was separate from the crowd.  With regard to symptoms, the Veteran reported his nightmares as his main complaint.  He stated he "thrashes around" when he was dreaming, and he would wake feeling frightened and sweaty.  His wife stated he had a "short fuse."  When he was angry, he walked away because he did want to argue.  He endorsed being less patient with people, and more irritable.  It usually took him 10-15 minutes to fall asleep at night.  However, he had trouble staying asleep, and he awoke during the night 3-4 times per week.  He had trouble falling back asleep (1.5 hours).  He napped during the day, for about an hour at a time.  He reported he was last in physical fights 25 years ago.  The Veteran met the criteria for PTSD.  He currently exhibited depressed mood, anxiety, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting  Mental status examination revealed that the Veteran appeared casually dressed and adequately groomed.  He also appeared his stated age.  His behavior was cooperative and his psychomotor activity was within normal limits.  His speech was normal and his mood as neutral.  Thought process was linear and goal-directed.  The Veteran reported hearing noises (e.g. creaking from the wood).  The noise was there but he was more sensitive to it than others might be.  He had some suicidal ideation:  The Veteran reported having suicidal ideation, but he had not had a thought about a way to do it, or gathered means.  He was motivated not to take his life for the sake of his wife.  He had no access to weapons.  The thoughts go away immediately.  He denied having homicidal ideation.  He did not appear to be at imminent risk to himself or others.  He was oriented to time, place, person and purpose.  His abstract thinking was intact  He had the ability to follow complex commands.  His insight and judgment were good.  He experienced feeling road rage.  

The examiner noted that the Veteran continues to meet criteria for a diagnosis of PTSD. However, it is kept in consideration that in the past, he has had an invalid profile due to endorsement of unusually high symptoms.  He continues to have depressive symptoms, which are being treated with medication.  Regarding his functioning, the Veteran is variable.  Socially, he maintains a good relationship with his wife.  Since the previous evaluation, he married his girlfriend of 15 years.  However, aside from his wife, he has very little social support.  Occupationally, he retired after working for 30 years for a winery.  In that job, he was well-respected and reliable.  He indicated he had exceptionally good attendance.  He got along with the people he worked with directly, but he had difficulty getting along with others.  He reported he was able to avoid people in that job, which he appreciated, and he believes allowed him to perform well.  He wanted to retire earlier, but was convinced by his employer (who wanted him to stay on) to postpone retirement 5 years, until he eventually retired in 2004.  After that, he worked briefly for another winery, where he had difficulty getting along with management.  He drove, part-time, for a dealership until 2014.  He indicated he stopped taking jobs after his surgery, and although they have called him to go back to work, he has been putting it off because he got frustrated by road rage at that job and he did not think he can deal with it any more.  He is able to continue volunteering once per year at the Salinas Air Show, parking and handling air craft.  In sum, the Veteran was able to work for 30 years as an excellent employee for the same employer, despite his mental health condition.

The Federal Circuit in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.   Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.   Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118.  Thus, when making such an assessment, the Board is mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment. 

The Board finds that overall, the Veteran has met the criteria for a 70 percent rating for his PTSD.  However, a 100 percent rating is not warranted during the appeal period because the Veteran did not have total occupational and social impairment.  He did not have gross impairment in thought processes or communication.  He did not suffer from persistent delusions or hallucinations.  His behavior was not grossly inappropriate.  He was able to perform activities of daily living, including maintenance of minimal personal hygiene.  He was fully oriented.  The Veteran had some memory impairment, but he did not have memory loss for names of close relatives, own occupation, or own name.  He had some suicidal ideation, but no plan or attempts.  He was cognitively intact and did not have psychotic manifestations.  The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms, including those listed in the criteria and those not listed, more nearly approximate occupational and social impairment with deficiencies in most areas.  The Veteran has been able to maintain a productive relationship with his girlfriend (now wife) as well as, at times, a friend and a cousin.  The impairment was not total.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 70 percent for the entire appeal period.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment beyond what is specifically articulated in the rating code for PTSD, as noted above.  Therefore, referral for consideration of an extraschedular rating is not warranted.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for PTSD with depression, rated as 70 percent disabling; thus, the Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has been retired since prior to the current appeal although he has had minimal occasional part-time work.  The Board finds that although the Veteran was able to perform at a full-time job, that is no longer his status and the current medical evidence including the vocational assessment reflect that he is not employable due to his service-connected PTSD with depression.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.



Effective Dates

The record reflects that the Veteran submitted a claim for PTSD and depression on October 10, 2012.  There is no application prior to that date. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case.  Id. at 57,686.  

As such, any communication or action in this case, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

However, according to the Court, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Thus, any prior VA medical are not interpreted as an informal claim.  Stated differently, merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  

In this case, the original claim of service connection, as noted, was received on October 10, 2012.  There was no medical evidence diagnosing the Veteran with PTSD/depression as related to service within the one year preceding that claim.  In fact, there are no records pertaining to PTSD dated before the date of claim.

Applying the statute and the regulations cited above, the veteran is not entitled to an effective date earlier than October 10, 2012, for the award of service connection.  The statute is clear.  It states that the effective date of an award based on an original claim for service connection "shall not be" prior to the date of receipt of claim.  The regulation is clear.  It states that if the claim is not received within one year following separation from service, then the effective date is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 and 3.400(b)(2)(ii).  The assigned effective date is October 10, 2012, the date of claim and there is no basis for an earlier effective date.  The Court has held that in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran has been assigned the same disability rating for the entire appeal period, from his date of claim for service connection, October 10, 2012.  The Board has affirmed the assigned effective date of October 10, 2012, for the grant of service connection for PTSD with depression.  Since the effective date for the Veteran's rating and for the underlying disability of PTSD with depression are the same, the Veteran has received the earliest possible effective date permitted by law.  See 38 U.S.C. § 5110 (a); 38 C.F.R. §§ 3.400.


ORDER

Entitlement to an initial rating in excess of 70 percent, for PTSD with depression, for the entire appeal period, is denied.  

Entitlement to a TDIU, for the entire appeal period, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than October 10, 2012 for service connection for PTSD and assigning a 70 percent rating for PTSD with depression, is denied.  


REMAND

The Board notes that development undertaken with the PTSD claim indicated that the Veteran's service was researched.  In a Formal Finding dated in October 2013, it was noted that the Veteran's military occupational specialty was Engineer Equipment Mechanic and he was assigned to A Company 809th Engineer Battalion Construction in Thailand, from March 7, 1962 to August 2, 1962.  The unit history was and showed that this Battalion was assigned to the 44th Engineer Group.  During February 1962, the unit moved from .Okinawa to Thailand to begin construction of the Bangkok By-Pass Road (Freedom Highway).  The Bangkok By-Pass Road (Freedom Highway) extended from Chachoengsao in Eastern Thailand, near Kabinburi, and they provided asphalt paving operations with the construction of Freedom Highway.

The Veteran asserted inservice herbicide exposure in Thailand; however, the RO indicated that the use of herbicides post-dated the Veteran's service dates and occurred in other locations than where the Veteran was stationed, citing to a Use of Herbicides Thailand memorandum, which was declassified in 2007.  The Board further notes that with regard to exposure to herbicides outside of Vietnam, VA's Adjudication Procedures Manual, M21, states that if a Veteran served with the Air Force at several Royal Thai Air Force Bases (RTAFBs), including Udorn, during the Vietnam Era and was stationed near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded.  M21, IV.ii.2.C.10.q.  The Veteran as noted, served in another capacity.  

However, service connection for heart disease may still be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In that regard, there is no medical examination or opinion of record.  Thus, the Board finds that the Veteran should be examined.
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA heart examination to determine the nature and etiology of any current heart disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that heart disability to include ischemic heart disease had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


